Calhoon, J.,
delivered the opinion of the court.
The indictment is for murder, and was presented August 21, 1906. The case was called for trial August 29, 1906, when defendant below made his application for continuance, on which testimony was taken, and which was overruled on that same day, and on that same day trial and conviction of manslaughter were had, and motion for new trial overruled. In this situation, Strauss v. State, 58 Miss., 53, has no application. On the application before us, the continuance, or a postponement, *351should have been 'ordered by the court; the testimony of the absent witness appearing to be of value.

Reversed and remanded.